179 S.W.3d 479 (2005)
STATE of Missouri, Plaintiff/Respondent,
v.
Ryan PERRIN, Defendant/Appellant.
No. ED 86035.
Missouri Court of Appeals, Eastern District, Division Four.
December 20, 2005.
Srikant Chigurupati, Hannibal, MO, for Appellant.
Jules Victor Decoster, Monticello, MO, for Respondent.
Before NANNETTE A. BAKER, P.J., ROBERT G. DOWD, JR., J., and SHERRI B. SULLIVAN, J.

ORDER
PER CURIAM.
Ryan Perrin (Defendant) appeals from a judgment of conviction of driving while intoxicated (DWI) and possession of a controlled substance. Defendant alleges trial court error in refusing to admit into evidence a certain exhibit and in refusing to allow a certain line of questioning of a State witness by Defendant. Defendant also challenges the sufficiency of the evidence to support his convictions. We have reviewed the briefs of the parties and the record on appeal and conclude that the record contained sufficient evidence from which the jury could have found Defendant guilty beyond a reasonable doubt of DWI and possession of a controlled substance. State v. Shinn, 921 S.W.2d 70, 72-73 (Mo. App. E.D.1996). We also conclude that *480 the trial court did not clearly abuse its discretion in its evidentiary rulings. State v. Uka, 25 S.W.3d 624, 627 (Mo.App. E.D. 2000). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Criminal Procedure 30.25(b).